Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 08/28/2019 in which claims 1-16 are pending and are being examined.

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to KOREA, REPUBLIC OF 10-2019-0005226 filed on 01/15/2019. The certified copy of priority has been filed on 09/19/2019.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 08/28/2019. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

		

Examiner’s Note

Claims 1-10 refer to "A light detection and ranging (LiDAR) apparatus”, Claims 11-15 refer to "A method of operating a light detection and ranging (LiDAR) apparatus”, and, Claim 16 refers to "A non-transitory computer readable storage medium”. Claims 11-16 are similarly rejected in light of rejection of claims 1-10, any obvious combination of the rejection of claims 1-10, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180188358 A1), hereinafter Li, in view of Xi et al. (US 20210166541 A1), hereinafter Xi, further in view of Lewis (US 20130258312 A1).
	
	Regarding claim 1, Li discloses a light detection and ranging (LiDAR) apparatus, comprising (Apparatus): a light transmitter configured to irradiate a laser pulse towards an object, the laser pulse being generated based on a reference signal (Fig. 2, element 210); a light receiver configured to receive the laser pulse reflected from the object and configured to obtain a first signal from the received laser pulse (Fig. 2, element 230); and at least one processor configured to convert the first signal and the reference signal respectively into unipolar signals and configured to detect a flight time of the laser pulse based on a correlation between the converted first signal and the converted reference signal (Fig. 2, element 240, [0042]-[0043]).
	Li discloses all the elements of claim 1 but Li does not appear to explicitly disclose in the cited section flight time of the laser pulse based on a correlation.
	However, Xi from the same or similar endeavor teaches flight time of the laser pulse based on a correlation (Fig. 21 based on Li).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to incorporate the teachings of Xi to analyze events within the predetermined area (XI, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Li in view of Xi discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section unipolar signals.
	However, Lewis from the same or similar endeavor teaches unipolar signals ([0141]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Xi to incorporate the teachings of Lewis simplified signal processing (Lewis, [0011]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Li in view of Xi further in view of Lewis discloses the LiDAR apparatus of claim 1, further comprising: a high-pass filter configured to remove an offset from the first signal; and an analog-digital converter (ADC) configured to quantize the first signal from which the offset is removed, wherein the at least one processor is further configured to convert the first signal into a unipolar signal based on an absolute value of at least a portion of signal values representing the quantized first signal (Li, Fig. 2, Xi, Fig. 21, Lewis, Fig. 1, [0141]).  

	Regarding claim 3, Li in view of Xi further in view of Lewis discloses the LiDAR apparatus of claim 1, wherein the at least one processor is further configured to convert the reference signal into a unipolar signal based on an absolute value of at least a portion of signal values representing the reference signal (Li, Fig. 2, Xi, Fig. 21, Lewis, Fig. 1, [0141], it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Li in view of Xi further in view of Lewis discloses the LiDAR apparatus of claim 1, wherein the at least one processor is further configured to obtain a cross correlation function between the converted first signal and the converted reference signal, and detect the flight time based on a time period from a time point 23at which the laser pulse generated based on the reference signal is irradiated towards the object to a time point at which a value of the cross correlation function exceeds a preset critical value (Li, Fig. 2, Xi, Fig. 21, Lewis, Fig. 1, [0141], it is obvious to the ordinary skill in the art, mathematical operation, current published application, [0051], different methods).  

	Regarding claim 5, Li in view of Xi further in view of Lewis discloses the LiDAR apparatus of claim 4, wherein the at least one processor is further configured to obtain the cross correlation function between the converted first signal and the converted reference signal by using the following equation: 
    PNG
    media_image1.png
    15
    100
    media_image1.png
    Greyscale
 wherein f(t) denotes the converted first signal and g(t) denotes the converted reference signal (Li, Fig. 2, Xi, Fig. 21, Lewis, Fig. 1, [0141], it is obvious to the ordinary skill in the art, mathematical operation, current published application, [0052], a cross correlation function).  

	Regarding claim 6, Li in view of Xi further in view of Lewis discloses the LiDAR apparatus of claim 4, wherein, in response to non-existence of the time point at which the value of the cross correlation function exceeds the preset critical value, the at least one processor is further configured to increase an intensity of the reference signal (Li, Fig. 2, Xi, Fig. 21, [0078], vary intensity, Lewis, Fig. 1, [0141], it is obvious to the ordinary skill in the art).  

	Regarding claim 7, Li in view of Xi further in view of Lewis discloses the LiDAR apparatus of claim 4, wherein, in response to non-existence of the time point at which the value of the cross correlation function exceeds the preset critical value, the at least one processor is further configured to: control the light transmitter to irradiate laser pulses a plurality of times towards the object, obtain a plurality of first signals from the laser pulses reflected from the object, and detect the flight time of the laser pulse based on the plurality of first signals (Li, Fig. 2, [0047], [0065], Xi, Fig. 21, [0078], vary intensity, Lewis, Fig. 1, [0004], [0141]-[0142], it is obvious to the ordinary skill in the art).  

	Regarding claim 8, Li in view of Xi further in view of Lewis discloses the LiDAR apparatus of claim 1, wherein the light transmitter comprises a photo-detector configured to obtain the first signal by converting the received laser pulse into an electrical signal (Li, Fig. 2, [0047], [0065], Xi, Fig. 21, [0075], [0078], vary intensity, Lewis, Fig. 1, [0004], [0141]-[0142], it is obvious to the ordinary skill in the art).  

	Regarding claim 9, Li in view of Xi further in view of Lewis discloses the LiDAR apparatus of claim 8, wherein the photo-detector comprises at least one of an avalanche photo-diode (APD) and a single photo avalanche diode (SPAD) (Li, Fig. 2, [0047], [0065], Xi, Fig. 21, [0074]-[0075], [0078], vary intensity, Lewis, Fig. 1, [0004], [0016], [0141]-[0142], it is obvious to the ordinary skill in the art).  

	Regarding claim 10, Li in view of Xi further in view of Lewis discloses the LiDAR apparatus of claim 1, wherein the at least one processor is further configured to obtain a distance to the object by using the detected flight time and a velocity of light (Li, Fig. 2, [0047], [0065], Xi, Fig. 21, [0074]-[0075], [0078], [0080], [0087], vary intensity, Lewis, Fig. 1, [0004], [0016], [0141]-[0142], it is obvious to the ordinary skill in the art).

Regarding claim 11-16, See Examiner’s Note.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487